Citation Nr: 1454689	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for multicystic renal cell carcinoma, to include as due to Agent Orange exposure. 

2. Entitlement to service connection for a skin disorder, including melanoma, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board has recharacterized the Veteran's claim of service connection for PTSD as it appears on the first page of this remand so as to take into account the fact that the record shows his being diagnosed with a dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).   

In April 2012, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  In July 2012, the Board remanded the above issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims of service connection for multicystic renal cell carcinoma and for a skin disorder, the Board remanded these issues in July 2012 to obtain medical opinions as to the origins of the Veteran's disabilities.  However, while the post-remand record shows that VA obtained the requested medical opinions in October 2013, the Board does not find the opinions adequate.  

The Board has reached this conclusion because the sole basis for the examiner's conclusion that neither disability was due to the Veteran's military service was the fact that The Institute of Medicine did not find that either disability is associated with agent orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a Veteran can establish service connection on a direct basis for diseases that are not listed as being presumptively due to radiation exposure); Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  

As to the multicystic renal cell carcinoma claim, the Board also finds the October 2013 VA opinions inadequate because the examiner did not provide an opinion as to whether the Veteran's current disability was otherwise related to his military service.  Id.  As to the skin disorder claim, the Board also finds the opinions inadequate because the examiner did not provide an opinion as to whether the Veteran's conceded sun exposure during his three years of active duty from July 1966 to July 1969, including while serving in the Republic of Vietnam, played any role in his latter developing his current skin disorder, including melanoma.  

Therefore, the Board finds that another remand to obtain these missing medical opinions is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim of service connection for an acquired psychiatric disorder to include PTSD, while the record shows that the Veteran was afforded a VA examination in May 2011, the Board does not find the examination adequate.  The Board has reached this conclusion because the examiner did not provide an opinion as to the relationship, if any, between the Veteran's military service and the diagnosed dysthymic disorder.  See 38 U.S.C.A. § 5103A(d); Barr.

As to all the issues on appeal, the record shows that the Veteran receives ongoing care at the Portland and Vancouver VA Medical Centers.  However, his post-October 2013 treatment records are not found in the claims file.  Similarly, the Veteran testified that he received ongoing treatment from Oregon Health and Science University and in statements to VA also reported that he received treatment from Saint Joseph Health Center and Shawnee Mission Medical Center.  However, his contemporaneous treatment records from these facilities are also not found in the claims file.  Therefore, while the appeal is in remand status all these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, electronically or physically, the Veteran's post-October 2013 treatment records from the Portland and Vancouver VA Medical Centers. 

2.  After obtaining authorizations from the Veteran associate with the claims file, electronically or physically, any outstanding treatment records from Oregon Health and Science University, Saint Joseph Health Center, and Shawnee Mission Medical Center. 

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and post-service, of his multicystic renal cell carcinoma, skin disorder, and acquired psychiatric disorders including PTSD.  Provide him a reasonable time to submit this evidence.

4.  Then obtain an addendum to the October 2013 VA examination from the same examiner or another qualified examiner to obtain a medical opinion as to the origins of the Veteran's multicystic renal cell carcinoma and skin disorders.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file, the examiner should provide answers to the following questions:

(a)  As to the multicystic renal cell, is it at least as likely as not that it is related to or had its onset in service, to include his presumptive exposure to the agent orange while serving in the Republic of Vietnam?

(b)  As to each diagnosed skin disorder, including melanoma, is it at least as likely as not that the Veteran's conceded sun exposure during his three years of active duty from July 1966 to July 1969, including while serving in the Republic of Vietnam and/or his presumptive exposure to the agent orange while serving in the Republic of Vietnam, played any role in his latter developing any of his current skin disorders? 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel even when not documented in his medical records.  

In providing the requested opinions, the examiner should not rely solely on the fact that neither disability is one that The Institute of Medicine found has associated with agent orange exposure.  

In providing the requested opinions, the examiner should not rely solely on negative evidence.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for the opinion expressed.  

5.  Afford the Veteran a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  The examiner must identify all psychiatric disabilities found to be present.  A diagnosis of PTSD must be ruled in or excluded.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses for all of the Veteran's psychiatric disorders?  The examiner must state if his current diagnoses do not include any acquired psychiatric disorders including PTSD and a dysthymic disorder.

(b) As to each diagnosed psychiatric disorder including the dysthymic disorder diagnosed by the May 2011 VA examiner, is it at least as likely as not that it is related to or had its onset in service, to include his service in Vietnam?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel even when not documented in his medical records.  In providing the requested opinions, the examiner should not rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations and citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

